--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3


VANGUARD NATURAL RESOURCES, LLC
 
LONG-TERM INCENTIVE PLAN
 
PHANTOM UNIT AWARD AGREEMENT
 


To: Britt Pence
Date of Grant: August 1, 2012
     Number of Units: 65,000
     

 
THIS PHANTOM UNIT AWARD AGREEMENT (the “Agreement”) is made as of August 1, 2012
between Vanguard Natural Resources, LLC (the “Company”), and Britt Pence (the
“Executive”), pursuant to the terms and conditions of the Vanguard Natural
Resources, LLC Long-Term Incentive Plan, as the same may be amended from time to
time (the “Plan”) and that certain Employment Agreement between Executive and
the Company dated June 18, 2010, as the same may be amended from time to time
(the “Employment Agreement”).  A copy of the Plan is being furnished to the
Executive concurrently with the execution of this Agreement, which shall be
deemed a part of this Agreement as if fully set forth herein.  By the execution
of this Agreement, the Executive acknowledges receipt of a copy of the
Plan.  Unless the context otherwise requires, all terms defined in the Plan
shall have the same meaning when used herein.
 
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Plan to encourage and enable certain employees and consultants of the Company to
acquire awards, the value of which is tied to the performance of the common
units (the “Units”) of the Company, thus providing such individuals with a more
direct concern in the welfare of the Company and assuring a closer
identification of their interests with those of the Company; and
 
WHEREAS, the Executive is one of such eligible employees.
 
NOW THEREFORE, the parties agree as follows:
 
1. Phantom Unit Award.  The Company hereby grants to the Executive this award
(the “Award”), effective as of August 1, 2012 (the “Date of Grant”), in
accordance with the terms and conditions set forth herein and in the Plan, which
award provides the right to receive 65,000 “phantom units,” as such term is
defined in the Plan (the “Phantom Units”).  The Award is specifically made
subject to execution by the Executive of this Agreement.
 
2. Distribution Equivalents
 
(a) Generally.  The Executive will also be entitled to receive payments in
respect of distribution equivalent rights, or DERs, which shall be equal in
value to the value of any distributions declared and made by the Company on and
after the Date of Grant, with respect to a number of Units that is equal to the
number of Phantom Units specified in Section 1 above (to the extent such Phantom
Units have not been forfeited or settled as of the record date for such
distributions), and multiplied by the “Vested DER Percentage,” as set forth in
Section 2(b) below.
 
 
 
 

--------------------------------------------------------------------------------

 

(b) Vesting Schedule for DERs
 
Vesting Date
Vested DER
Percentage
Date of Grant
33-1/3 %
1st Anniversary of Date of Grant
66-2/3%
2nd Anniversary of Date of Grant
100%



 
(c) Payment of DERs.  Such vested DERs shall be paid directly to the Executive
in the form of a cash payment at the time that all other members of the Company
receive distributions in relation to Units.
 
3. Vesting of Phantom Units.  Subject to the earlier expiration of this Award as
herein provided, this Award may be settled in accordance with the provisions of
this Agreement, pursuant to the following vesting schedule, provided the
Executive has continuously provided services to the Company, without
interruption, from the Date of Grant through each applicable vesting date (each,
a “Vesting Date”), in accordance with the following schedule:
 
Vesting Date
Percentage of Phantom Units That Become Vested
May 18, 2013
20%
May 18, 2014
20%
May 18, 2015
20%
May 18, 2016
20%
May 18, 2017
20%
Total Vested Percentage
100%



 
Phantom Units that become vested pursuant to the schedule set forth above are
referred to herein as “Vested Units.”  Phantom Units that have not vested
pursuant to the schedule set forth above are referred to herein as “Unvested
Units.”  Notwithstanding anything to the contrary in the foregoing, in the event
that the Executive’s employment is terminated prior to full vesting under the
schedule above, the following terms shall apply:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Termination of Employment for Cause.  In the event the Executive’s
employment is terminated for Cause (as such term is defined in the Employment
Agreement), all Phantom Units (both Vested Units and Unvested Units) that have
not been settled as of the date of such removal shall be forfeited.
 
(b) Termination of Employment for Other Than Cause, or by Executive for Good
Reason.  In the event the Company terminates the Executive’s employment for any
reason other than Cause, or Executive voluntarily resigns for Good Reason (as
such term is defined in the Employment Agreement), all Unvested Units shall
immediately become Vested Units and thereafter this Award may be settled
pursuant to Section 4 below (but treating the date of the Executive’s
“separation from service” (within the meaning of Treasury Regulation
§1.409A-1(h)(1)) as the Vesting Date referenced therein) with respect to the
number of Vested Units held by the Executive.
 
(c) Termination of Employment by Reason of Death or Disability. For purposes of
this Award, termination by reason of Executive’s death or Disability (as such
term is defined in the Employment Agreement) shall be deemed to be a termination
pursuant to Section 3(b) above.
 
(d) Change in Control.  Upon the occurrence of a Change in Control, all Unvested
Units shall immediately become Vested Units and thereafter this Award may be
settled pursuant to Section 4 below (but treating the date of the occurrence of
the Change in Control as the Vesting Date referenced therein) with respect to
the number of Vested Units held by the Executive.
 
4. Settlement of Phantom Units and DERs.
 
(a) Settlement.  The Vested Units shall be settled by the Company upon or as
reasonably practical (but in no event later than 60 days) following the
applicable Vesting Date, with such payment date as determined in the sole
discretion of the Company, and in no event may the Executive directly or
indirectly designate the taxable year of payment.  The Vested Units will be
settled through the delivery of a number of Units equal to the number of such
Vested Units, or an amount of cash equal to the Fair Market Value of a Unit on
the Vesting Date to be paid in a single lump sum payment, as determined by the
Committee in its discretion.  Upon such settlement of the Executive’s Vested
Units, the DERs associated with such Vested Units will be cancelled and
terminated with respect to future distributions for any record date on or after
the date of such settlement of the Vested Units.
 
(b) Procedures.  Settlement of Phantom Units shall be subject to and pursuant to
rules and procedures established by the Committee in its sole discretion.
 
5. Transferability and Assignment.  This Agreement and the Phantom Units granted
hereunder will not be transferable by the Executive other than by will or the
laws of descent and distribution. Any attempt by the Executive to  transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Recapitalization or Reorganization.
 
(a) Existence of Plan and Award. The existence of the Plan and the Award shall
not affect in any way the right or power of the Board or the members of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting Units or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.
 
(b) Subdivision or Consolidation of Units.  The terms of this Award shall be
subject to adjustment from time to time, in accordance with the following
provisions:
 
(i) If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a unit split, by the issuance of a dividend on Units
payable in Units, or otherwise) the number of shares of Units then outstanding
into a greater number of shares of Units, then the number of shares of Phantom
Units specified in Section 1 above shall be increased proportionately.
 
(ii) If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, reverse unit split, or otherwise) the number of
shares of Units then outstanding into a lesser number of shares of Units, the
number of shares of Phantom Units specified in Section 1 above shall be
decreased proportionately.
 
(iii) Whenever the number of shares of Units subject to this Award are required
to be adjusted as provided in this Section 6(b), the Committee shall promptly
prepare and deliver to the Executive a notice setting forth, in reasonable
detail, the event requiring adjustment, the amount of the adjustment, the method
by which such adjustment was calculated, and the change in the number of shares
of Phantom Units specified in Section 1 above after giving effect to the
adjustments.  The Committee shall promptly give the Executive such a notice.
 
(iv) Adjustments under Sections 6(b)(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive.
 
7. No Multiple Payments.  Settlement of the Phantom Units shall not occur under
more than one provision of this Agreement.
 
8. Information Confidential.  As partial consideration for the granting of the
Phantom Units hereunder, the Executive hereby agrees with the Company that the
Executive will keep confidential all information and knowledge that the
Executive has relating to the terms and conditions of this Agreement; provided,
however, that such information may be disclosed as required by law and may be
given in confidence to the Executive’s spouse, tax and financial advisors, or to
a financial institution to the extent that such information is necessary to
secure a loan.  In the event any breach of this promise comes to the attention
of the Company, it shall take into consideration that breach in determining
whether to recommend the grant of any future similar award to the Executive, as
a factor militating against the advisability of granting any such future award
to the Executive.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9. No Right to Continued Employment.  This Agreement shall not be construed to
confer upon the Executive any right to continue as an employee of the
Company.  Any question as to whether there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or the Board and its determination shall be final and binding.
 
10. Payment of Taxes.  The Company may from time to time, in its discretion,
require the Executive to pay the Company the amount that the Company deems
necessary to satisfy the Company’s current or future obligation to withhold
federal, state or local income or other taxes incurred by the Executive as a
result of the Award.  With respect to any required tax withholding, (a) the
Company may withhold from the cash payment to be paid to the Executive the
amount necessary to satisfy the Company’s obligation to withhold taxes, (b) with
the Company’s consent, the Executive may deliver sufficient cash to the Company
to satisfy its tax withholding obligations, or (c) the withholding obligations
may be met by any such other arrangement that is acceptable to the Company and
the Executive.  In the event that the Company subsequently determines that the
amount withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then the Executive shall pay to the
Company, immediately upon the Company’s request, the amount of that deficiency.
 
11. Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan, and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon the Executive and the Company.  In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
 
12. Unfunded Arrangement.  This Agreement and the Plan shall not give an
Executive any security or other interest in any assets of the Company; rather
the Executive’s right to the Award is that of a general unsecured creditor of
the Company.
 
13. No Liability for Good Faith Determinations.  The Company, the Committee and
the members of the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Phantom Units granted hereunder.
 
14. No Guarantee of Interests.  The Company, the Committee and the members of
the Board do not guarantee the Units from loss or depreciation.
 
15. Company Records.  Records of the Company regarding the Executive’s period of
service, termination of service and the reason therefor, leaves of absence, and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.
 
16. Company Action.  Any action required of the Company shall be by resolution
of its Board or by a person authorized to act by resolution of the Board.
 
 
 
 

--------------------------------------------------------------------------------

 
 
17. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
 
18. Notices.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed.  A notice shall be effective when actually received by
the Company in writing and in conformance with this Agreement and the Plan.
 
19. Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice.
 
20. Successors.  This Agreement shall be binding upon the Executive, the
Executive’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.
 
21. Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.
 
22. Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware without regard to choice of law provisions thereunder, except to the
extent Delaware law is preempted by federal law.
 
23. Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
 
24. Amendment.  This Agreement may be amended by the Committee or the Board;
provided, however, that no amendment may decrease Executive’s rights inherent in
this Agreement prior to such amendment without Executive’s express written
consent.  Notwithstanding the provisions of this Section 24, this Agreement may
be amended by the Committee, without the consent of the Executive, to the extent
necessary to comply with applicable laws and regulations (including, without
limitation, the requirements of Section 409A of the Code, the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, or any SEC rule) and to
conform the provisions of this Agreement to any changes thereto or to settle the
Award pursuant to all applicable provisions of the Plan.
 
25. Nonqualified Deferred Compensation Rules.  In the event this Award fails to
meet the limitations, requirements or exemptions of or from section 409A of the
Code, or the laws, rules, and regulations promulgated in connection with section
409A of the Code, then this Award shall be modified by the Committee, in its
sole discretion, to the limited extent necessary to satisfy such nonqualified
deferred compensation rules.
 
26. Insider Trading Policy.  The terms of the Company’s insider trading policy
with respect to Units are incorporated herein by reference.
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer effective as of August 1, 2012.
 


VANGUARD NATURAL RESOURCES, LLC


 


By: /s/ Scott W. Smith


Name: Scott. W. Smith


Title: President and CEO




EXECUTIVE




/s/ Britt Pence
Britt Pence


 



